     Case 3:19-mj-23193-FAG-BTM Document 23 Filed 05/11/20 PageID.198 Page 1 of 10



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11        UNITED STATES OF AMERICA,              Case No.: 3:19-mj-23193-FAG-BTM
12
          v.                                     ORDER OF AFFIRMANCE
13
          ERASMO VAZQUEZ-SANCHEZ,
14
                                  Defendant.
15
16             Before the Court is Defendant Erasmo Vazquez-Sanchez’s (“Defendant”)
17    appeal from his misdemeanor conviction and the resulting judgment imposed by
18    the United States Magistrate Judge following Defendant’s guilty plea to one count
19    of improper entry by alien in violation of 8 U.S.C. § 1325(a)(1). The Court has
20    jurisdiction to review the conviction and judgment pursuant to 18 U.S.C. § 3402. 1
21    For the reasons discussed below, the Court affirms Defendant’s conviction and the
22    judgment entered thereon.
23                                      BACKGROUND
24             On August 2, 2019, Defendant, who is a citizen of Mexico, was arrested by
25    a U.S. Border Patrol agent approximately one-and-a-half miles west of the San
26
27
      1
       The Magistrate Judge had jurisdiction over the underlying matter pursuant to 18
28    U.S.C. § 3401(a).

                                                1
                                                                      3:19-mj-23193-FAG-BTM
     Case 3:19-mj-23193-FAG-BTM Document 23 Filed 05/11/20 PageID.199 Page 2 of 10



 1    Ysidro, California Port of Entry. 2 (ECF No. 1, at 2.) On August 5, 2019, the
 2    Government filed a complaint charging Defendant with misdemeanor attempted
 3    improper entry by an alien in violation of 8 U.S.C. § 1325(a)(1) and Defendant
 4    made his initial appearance before the Magistrate Judge that same day. (ECF No.
 5    5; see also ECF No. 4 (Detention Order).)
 6           On August 8, 2019, Defendant, represented by appointed counsel, appeared
 7    before the Magistrate Judge for a change of plea hearing, at which he pled guilty
 8    to one charge of improper entry of an alien in violation of 8 U.S.C. § 1325(a)(1).
 9    (ECF Nos. 7, 13.) Prior to Defendant’s change of plea, the Magistrate Judge
10    engaged Defendant in a colloquy and advised him of his constitutional rights and
11    confirmed that he wished to waive those rights by pleading guilty. (ECF No. 13, at
12    3-6, 8.) The Magistrate Judge also advised Defendant of the elements of the
13    misdemeanor offense of improper entry by alien under 8 U.S.C. § 1325(a)(1) and
14    the maximum penalty thereunder. (Id. at 7-10.)
15           Specifically, the Magistrate Judge advised Defendant that the elements of
16    his charge were:
17        First, defendant was at the time of the defendant's attempted entry into the
          United States an alien; that is, a person who is not a natural-born or
18
          naturalized citizen or national of the United States. Second, the defendant
19        had the specific intent to enter the United States at a time and place other
          than designated by immigration officers. Third, the defendant also had the
20
          specific intent to enter the United States free from official restraint, meaning
21        the defendant intended to enter without being detected, apprehended, or
          taken into custody by Government authorities so that he or she could roam
22
          freely in the United States of America. And fourth, defendant did something
23        that was a substantial step towards committing the crime that strongly
          corroborated the defendant's intent to commit the crime.
24
25    (Id. at 9-10.) Defendant’s counsel objected to the Magistrate Judge’s recitation of
26
27
      2
        The Defendant was arrested “approximately 20 yards north of the United
28    States/Mexico International Boundary.” (ECF No. 1, at 2.)

                                                 2
                                                                         3:19-mj-23193-FAG-BTM
     Case 3:19-mj-23193-FAG-BTM Document 23 Filed 05/11/20 PageID.200 Page 3 of 10



 1    the charge’s elements, however, arguing “there should be an element as to the
 2    alienage; that is, a mens rea of knowing.” (Id. at 10-12.) After hearing the
 3    Government’s response to Defendant’s objection, the Magistrate Judge offered to
 4    allow the parties to submit written briefing on the issue of whether Defendant’s
 5    knowledge of his alienage was a proper element of the § 1325(a)(1) charge. (Id.
 6    at 14-15.)   Counsel for Defendant rejected this offer, however, insisting that
 7    Defendant “want[ed] to go forward with [his] plea and be sentenced to time served
 8    today.” (Id. at 15-18.) To avoid further debate, the Government offered to include
 9    knowledge of alienage as a part of Defendant’s plea “without [the Court] finding
10    that this is actually a required element of the offense.” (Id. at 18.) Ironically, when
11    the Magistrate Judge expressed concerns about the Government’s offer to include
12    knowledge of alienage in the elements of the charge if it was not actually a proper
13    element thereof, Defendant’s counsel asserted that the Ninth Circuit’s pattern jury
14    instructions indicate that knowledge of alienage is not an element of § 1325(a)(1).
15    (Id. at 18-19 (“I mean, the Ninth Circuit has a jury instruction on this. It's not in
16    there. So, you know, to the extent that there’s a word on the issue, the Ninth Circuit
17    has indicated that it’s not an element. But is there a binding decision on this Court
18    or the District Court? No.”).)
19          The Magistrate Judge ultimately concluded at the Rule 11 hearing that
20    Defendant’s knowledge of his alienage at the time of the offense was not an
21    element of the § 1325(a)(1) charge and repeated the original four elements of the
22    charge. (Id. at 19-20.) Defendant testified that he understood the Magistrate
23    Judge’s recitation of the elements of his charge. (Id. at 20.) Defendant further
24    testified as to the factual basis of his charge, namely that he: (i) “crosse[ed] the
25    border from Mexico into the United States at a place other than a designated Port
26    of Entry”; (ii) was not “a citizen or national of the United States of America”; (iii)
27    “intend[ed] to enter the United States at a place other than a designated Port of
28    Entry”; and (iv) “intend[ed] to enter the United States without being detected,

                                                 3
                                                                         3:19-mj-23193-FAG-BTM
     Case 3:19-mj-23193-FAG-BTM Document 23 Filed 05/11/20 PageID.201 Page 4 of 10



 1    apprehended, or taken into custody by Government authorities so that [he] could
 2    roam freely in the United States[.]” (Id. at 20-22.) After finding that Defendant’s
 3    plea was made knowingly, voluntarily, and upon a sufficient factual basis, the
 4    Magistrate Judge accepted Defendant’s guilty plea and sentenced him to time-
 5    served. (Id. at 23-26.) The Magistrate Judge then informed Defendant of his right
 6    to appeal his conviction and sentencing. (Id. at 26-27.) That same day, the
 7    Magistrate Judge entered judgement (the “Judgment”) against Defendant. (ECF
 8    No. 8.)
 9          On August 13, 2019, Defendant timely filed his notice of appeal as to the
10    Judgment. (ECF No. 10.)
11                                 STANDARD OF REVIEW
12          In the instant appeal, Defendant argues that the Judgment and his underlying
13    conviction must be vacated because: (1) § 1325(a)(1) is unconstitutional because
14    it violates the non-delegation doctrine; (2) § 1325(a)(1) is unconstitutionally vague;
15    and (3) the Magistrate Judge violated Federal Rule of Criminal Procedure Rule
16    11(b)(1)(G) by failing to advise Defendant of the correct elements of his charged
17    offense and therefore his guilty plea was not knowing and voluntary. (ECF No. 16,
18    at 2.) The adequacy of the Magistrate Judge’s recitation of the elements of a
19    charged offense is reviewed de novo. See United States v. Pena, 314 F.3d 1152,
20    1155 (9th Cir. 2003) (“The adequacy of a Rule 11 plea colloquy is subject to de
21    novo review.” (citations omitted)).      Because Defendant failed to raise his
22    constitutional challenges prior to the instant appeal, they normally would be
23    reviewed for plain error. United States v. Chi Mak, 683 F.3d 1126, 1133 (9th Cir.
24    2012) (“We review the constitutionality of a statute as a matter of law de novo. . . .
25    However, constitutional issues not originally raised at trial are reviewed for plain
26    error.” (citations omitted)); see also Fed. R. Civ. P. 52(b). Nevertheless, because
27    Defendant’s instant constitutional challenges fail regardless of the standard of
28    review, the Court has utilized the more favorable de novo standard requested by

                                                4
                                                                        3:19-mj-23193-FAG-BTM
     Case 3:19-mj-23193-FAG-BTM Document 23 Filed 05/11/20 PageID.202 Page 5 of 10



 1    Defendant. 3
 2                                         DISCUSSION
 3          Section 1325(a)(1) provides that it is a misdemeanor for “[a]ny alien . . . [to]
 4    enter[ ] or attempt[ ] to enter into the United States at any time or place other than
 5    as designated by immigration officers[.]” 8 U.S.C. § 1325(a)(1). Defendant argues
 6    that § 1325(a)(1) violates the non-delegation doctrine because it improperly grants
 7    immigration officers “the discretion to determine a criminal statute’s scope” without
 8    an “intelligible principle . . . to guide and constrain the exercise of [that] discretion.”
 9    (ECF No. 16, at 16 (internal quotations and citations omitted)).             Specifically,
10    Defendant argues that § 1325(a)(1) permits any immigration officer to unilaterally
11    designate the times and places where entry into the United States is lawful without
12    “guidance . . . about what places they should designate for entry.” (Id. at 17; see
13    also ECF No. 19, at 5 (“[W]ith § 1325(a)(1), Congress delegated to ‘immigration
14    officers’ a choice: they could designate for entry (1) physical ports; (2) geographic
15    areas; or (3) something else entirely.          Congress, however, did not provide
16
17
      3
         Despite admitting that he “did not raise these constitutional issues below[,]”
18    Defendant argues the Court should review them de novo. (ECF No. 16, at 5; ECF
19    No. 19, at 6.) In support, Defendant cites United States v. Parker, 761 F.3d 986
      (9th Cir. 2014) and United States v. Gilbert, 813 F.2d 1523 (9th Cir. 1987). Yet
20    neither Parker nor Gilbert directly addressed the standard of review of
21    constitutional challenges raised for the first time on appeal and therefore they are
      inapposite. See United States v. Corrales-Vazquez, 931 F.3d 944, 954 (9th Cir.
22    2019) (“Cases are not precedential for propositions not considered or for questions
23    which merely lurk in the record.” (internal quotations, citations, and alterations
      omitted)). In the alternative, Defendant argues that “the [G]overnment has waived
24    its reliance on the plain-error doctrine by not briefing it.” (ECF No. 19, at 6-7 (citing
25    United States v. Castillo-Marin, 684 F.3d 914, 919 (9th Cir. 2012).) While
      Defendant overstates the holding of Castillo-Marin, the Court acknowledges that
26    the Government’s briefing does not delineate the application or consequence of
27    the plain error standard to the instant constitutional challenges. (See also ECF
      No. 18, at 9 (“Under any standard, . . . [Defendant] has not shown that § 1325(a)(1)
28    is unconstitutional.”).)

                                                  5
                                                                            3:19-mj-23193-FAG-BTM
     Case 3:19-mj-23193-FAG-BTM Document 23 Filed 05/11/20 PageID.203 Page 6 of 10



 1    immigration officers guidance in how they should make that choice.”).)
 2          Courts in this District have resoundingly rejected the non-delegation
 3    arguments presently raised by Defendant in the context of § 1325(a)(1). See, e.g.,
 4    United States v. Nunez-Soberanis, 406 F. Supp. 3d 835, 839-40 (S.D. Cal. Aug.
 5    30, 2019); United States v. Benito-Mendoza, 2020 WL 206183, at *3 (S.D. Cal.
 6    Jan. 13, 2020); United States v. Zeferino-De Jesus, 2020 WL 94373, at *7 (S.D.
 7    Cal. Jan. 7, 2020); United States v. Chavac-Boror, 2019 WL 5967969, at *1-3 (S.D.
 8    Cal. Nov. 12, 2019); United States v. Revolorio-Tambito, 2019 WL 5295086, at *1-
 9    3 (S.D. Cal. Oct. 17, 2019); United States v. Ramos-Moran, 2019 WL 4393670, at
10    *1-2 (S.D. Cal. Sept. 13, 2019). Like the Court in Revolorio-Tambito, this Court
11    finds “the type of delegation under § 1325(a) to be analogous to the delegation
12    [upheld] in Gundy[,]” where “Congress determined that the [sex offender]
13    registration requirements applied to pre-Act offenders but left the practical
14    problems of implementation and when pre-Act offenders would be required to
15    register to the Attorney General.” Revolorio-Tambito, 2019 WL 5295086, at *2-3
16    (citing Gundy v. United States, ___ U.S. ___, 139 S. Ct. 2116, 2121 (2019)). Here,
17    “Congress determined that there should be a proper location and procedure for an
18    alien to seek admission to the United States.”         Id. at *2 (citing 8 U.S.C. §
19    1225(a)(3)).   “Congress also established penalties for failing to follow those
20    procedures.” Id. (citing 8 U.S.C. §§ 1321–1330). “The details of where and when
21    the ports of entry would be located was left to the executive agency responsible
22    for staffing the facilities.” Id.; see also 8 C.F.R. § 235.1 (“Application to lawfully
23    enter the United States shall be made in person to an immigration officer at a U.S.
24    port-of-entry when the port is open for inspection, or as otherwise designated in
25    this section.”). Further, because “[p]orts of entry can only be designated or de-
26    designated by the Secretary of Homeland Security subject to the Administrative
27    Procedures Act[,] . . . [t]o interpret § 1325(a) to permit a border patrol agent to
28    designate a portion of the border fence ‘on a whim’ is in direct conflict with

                                                6
                                                                        3:19-mj-23193-FAG-BTM
     Case 3:19-mj-23193-FAG-BTM Document 23 Filed 05/11/20 PageID.204 Page 7 of 10



 1    Congress’s clear statutory scheme.” Revolorio-Tambito, 2019 WL 5295086, at *2
 2    (citing 8 C.F.R. § 100.4(a)). Moreover, “[t]he practical issues of where and when
 3    ports of entry are open does not alter the scope of conduct considered criminal
 4    under § 1325(a)” because “[t]he type of conduct prohibited remains the same
 5    regardless of what physical piece of ground a port of entry is on.” Id.; see also
 6    Zeferino-De Jesus, 2020 WL 94373, at *7 (“Closing ports or restricting hours of
 7    operation may make it more cumbersome for aliens to enter legally, but it does not
 8    create new or different criminal liability.”).   Defendant has therefore failed to
 9    demonstrate that § 1325(a)(1) violates the non-delegation doctrine.
10          Defendant’s vagueness argument, which also relies upon his flawed
11    assertion that § 1325(a)(1) allows “immigration officers [to] alter what is designated
12    for entry without a moment’s notice[,]” (ECF No. 16, at 25), has similarly been
13    rejected by other courts in this district. See, e.g., Nunez-Soberanis, 406 F. Supp.
14    3d at 840-41; Benito-Mendoza, 2020 WL 206183, at *3; Zeferino-De Jesus, 2020
15    WL 94373, at *7-8; Chavac-Boror, 2019 WL 5967969, at *3-4; Revolorio-Tambito,
16    2019 WL 5295086, at *3-4; Ramos-Moran, 2019 WL 4393670, at *2-3.                    As
17    previously discussed, Defendant’s underlying assertion that an individual
18    immigration officer can unilaterally (de)designate ports of entry is incorrect.
19    Indeed, Defendant does not allege that his conviction – or any other conviction
20    under § 1325(a)(1) – resulted from any individual immigration official’s unilateral
21    de-designation of a port of entry. See Hill v. Colorado, 530 U.S. 703, 733 (2000)
22    (“[S]peculation about possible vagueness in hypothetical situations not before the
23    Court will not support a facial attack on a statute when it is surely valid in the vast
24    majority of its intended applications.”).     Thus, “[g]iven the formal procedures
25    required to designate and de-designate a port of entry, . . . the Court finds that
26    Section 1325(a)(1) is surely valid in the vast majority, if not all, of its intended
27    applications and Defendant's hypothetical argument is insufficient to support a
28    facial attack.” Nunez-Soberanis, 406 F. Supp. 3d at 841. Further, Defendant has

                                                7
                                                                         3:19-mj-23193-FAG-BTM
     Case 3:19-mj-23193-FAG-BTM Document 23 Filed 05/11/20 PageID.205 Page 8 of 10



 1    failed to otherwise demonstrate that § 1325(a)(1) “fails to provide people of
 2    ordinary intelligence a reasonable opportunity to understand what conduct it
 3    prohibits” or “authorizes or even encourages arbitrary and discriminatory
 4    enforcement.” Hill, 530 U.S. at 732 (citations omitted). Defendant has therefore
 5    failed to demonstrate that § 1325(a)(1) is void for vagueness.
 6          Finally, Defendant’s argument that the Magistrate Judge violated Federal
 7    Rule of Criminal Procedure Rule 11(b)(1)(G), and therefore his guilty plea was not
 8    knowing and voluntary, is based on his argument that a defendant’s knowledge of
 9    his alienage is an element of attempted improper entry in violation of § 1325(a)(1).
10    (See ECF No. 16, at 28-34.) Like his constitutional challenges, Defendant’s instant
11    knowledge of alienage argument has been consistently rejected by other courts in
12    this district. See, e.g., Nunez-Soberanis, 406 F. Supp. 3d at 841-45; Benito-
13    Mendoza, 2020 WL 206183, at *3-4; Zeferino-De Jesus, 2020 WL 94373, at *8-9;
14    Chavac-Boror, 2019 WL 5967969, at *4-5; Revolorio-Tambito, 2019 WL 5295086,
15    at *4-7; Ramos-Moran, 2019 WL 4393670, at *4-5. Those courts specifically
16    rejected Defendant’s argument that the Supreme Court’s decision in Rehaif v.
17    United States, ___ U.S. ___, 139 S. Ct. 2191 (2019), compels a finding that
18    knowledge of alienage is an element of § 1325(a)(1). See, e.g., Zeferino-De
19    Jesus, 2020 WL 94373, at *8 (“[U]nlike the statute at issue in Rehaif, the element
20    of alienage in a § 1325 charge does not criminalize otherwise innocent conduct.
21    The conduct that § 1325 criminalizes is attempting to cross the border outside the
22    port of entry, free from official restraint. Any person, whether a United States
23    citizen or an alien, who engages in such conduct violates the laws of the United
24    States.” (internal quotations and citations omitted)); see also 19 U.S.C. § 1459(a).
25    This Court agrees with the reasoning of those prior decisions.
26          Similarly, at least one court has rejected Defendant’s mistake-of-fact
27    argument that, because a conviction for attempted illegal entry under § 1325(a)(1)
28    requires proof that the defendant had the specific intent to commit the completed

                                               8
                                                                       3:19-mj-23193-FAG-BTM
     Case 3:19-mj-23193-FAG-BTM Document 23 Filed 05/11/20 PageID.206 Page 9 of 10



 1    crime, this requires proof that the defendant knew he was an alien at the time of
 2    the offense. See Zeferino-De Jesus, 2020 WL 94373, at *8. This Court agrees
 3    with the reasoning of that court and repeats it here:
 4
         Defendant also argues that a defendant who believes he or she is a United
 5       States citizen at the time of the alleged offense cannot be found guilty of a
 6       violation of 8 U.S.C. § 1325(a)(1) because “‘a defendant should be treated
         in accordance with the facts as he supposed them to be,’ not as they actually
 7       are.” ECF No. 23-1, at 24 (quoting United States v. Quijada, 588 F.2d 1253,
 8       1255 (9th Cir. 1978)). Quijada does not stretch as far as Defendant would
         like. The issue in Quijada was whether the defendant, who had the intent to
 9       distribute cocaine, could avoid conviction because the substance he
10       distributed was not in fact cocaine. Id. at 1255. A defendant can be
         convicted of attempted illegal entry under § 1325 if he or she has the specific
11       intent to enter the country free from official restraint. United States v.
12       Lombera-Valdovinos, 429 F.3d 927, 929 (2005). Quijada cannot be
         plausibly read to hold that a defendant could avoid conviction under § 1325
13       if he or she had the specific intent to enter the country free from official
14       restraint, merely because the defendant had a mistaken belief that he or she
         was not an alien at the time of the offense.
15
16    Zeferino-De Jesus, 2020 WL 94373, at *8.

17          Under this same reasoning Defendant’s references to the Ninth Circuit’s

18    holding in United States v. Smith-Baltiher, 424 F.3d 913 (9th Cir. 2005), which

19    concerned in relevant part the propriety of excluding evidence that the defendant

20    “reasonably believed he was a U.S. citizen when he attempted reentry” into the

21    United States without consent in violation of 8 U.S.C. § 1326, are inapposite.

22    United States v. Smith-Baltiher, 424 F.3d 913, 923 (9th Cir. 2005). In Smith-

23    Baltiher, the Ninth Circuit held that it was improper to exclude such evidence

24    because it could support a defense that would negate the scienter element of a

25    violation of § 1326, namely that “the defendant had the purpose, i.e. conscious

26    desire, to reenter the United States without the express consent of the Attorney

27    General.” Id. at 923-25. Defendant has made no similar showing that a lack of

28    knowledge of his alienage at the time of the relevant offense would have affected


                                                9
                                                                       3:19-mj-23193-FAG-BTM
     Case 3:19-mj-23193-FAG-BTM Document 23 Filed 05/11/20 PageID.207 Page 10 of 10



 1    the scienter elements of his charge under § 1325(a)(1), namely his “intent to enter
 2    the United States at a time and place other than designated by immigration officers
 3    . . . [or] enter the United States free from official restraint[,]” nor could he plausibly
 4    do so given his clear testimony at the Rule 11 hearing. (See ECF No. 13, at 9-10,
 5    21.) Nor has Defendant demonstrated that the failure to require a showing of
 6    knowledge of alienage in connection with attempted illegal entry under §
 7    1325(a)(1) will allow for the prosecution of inculpable conduct. See United States
 8    v. Gracidas-Ulibarry, 231 F.3d 1188, 1193 (9th Cir. 2000) (“The reason for
 9    requiring specific intent for attempt crimes is to resolve the uncertainty whether the
10    defendant's purpose was indeed to engage in criminal, rather than innocent,
11    conduct.” (citations omitted)). Accordingly, the Court concludes that knowledge of
12    alienage is not an element of § 1325(a)(1) and therefore Defendant has failed to
13    demonstrate the Magistrate Judge committed any error in their Rule 11 plea
14    colloquy with Defendant.
15                                        CONCLUSION
16          Based upon the foregoing, the Court AFFIRMS Defendant’s conviction by
17    the Magistrate Judge and the Judgment (ECF No. 8) entered thereon.
18          IT IS SO ORDERED.
19    Dated: May 11, 2020
20
21
22
23
24
25
26
27
28

                                                  10
                                                                           3:19-mj-23193-FAG-BTM
